Citation Nr: 0948953	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  08-01 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for skin rash of the 
back and legs.  

2. Entitlement to service connection for skin rash of the 
back and legs. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1961 to 
October 1963.  

This matter comes before a rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans' Affairs 
(VA) Regional Office (RO) that denied the Veteran's 
application to reopen a claim of service connection for skin 
rash of the back and legs.  

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge (VLJ). A 
transcript of that hearing is of record and associated with 
the claims folder. 


FINDINGS OF FACT

1.  Service connection for skin rash of the back and legs was 
denied by rating decision of February 2005.  The Veteran was 
notified of that decision and of his appellate rights that 
same month and did not file an appeal and the determination 
became final.

2.  Evidence received since the February 2005 decision 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim of service connection for skin rash 
of the back and legs.

3.  Skin rash of the back and the legs had its onset in 
service.  



CONCLUSIONS OF LAW

1.  The February 2005 rating decision that denied service 
connection for skin rash of the back and legs is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2009). 

2.  Evidence submitted subsequent to the February 2005 rating 
decision denying service connection for skin rash of the back 
and legs is new and material.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2009). 

3.  Skin rash of the back and legs was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim and 
grants service connection for a rash of the back and legs, 
which constitutes a complete grant of the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify or 
assist is necessary.

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When an appellant seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the appellant's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Moreover, the new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a). 

Service connection for skin rash of the back and legs was 
denied by the RO in February 2005.  Available evidence showed 
rash on the back and buttocks in service but failed to 
disclose a permanent residual or chronic disability 
demonstrated by the evidence following service.  He was 
notified of the denial in a letter of the same month, and did 
not appeal that decision; thus, the decision became final.  

The Veteran requested that his claim be reopened in 
November 2006.  Evidence received since the February 2005 
denial of service connection includes private treatment 
records, affidavits from the Veteran's spouse, sister, and 
his cousin who served on active duty with him, and May 2009 
hearing testimony before the undersigned Acting VLJ.  

Medical report from S.C., PAC, showed treatment for tinea 
cruris/corporis and xerosis.  The history revealed treatment 
for two years for a rash of the entire body with intense 
itching and burning for 45 years since being in the Marine 
Corps.  

Next, there were affidavits from his sister, his spouse and 
his cousin who served in service with him.  His sister 
indicated that while the Veteran was on maneuvers in North 
Carolina, he contracted a raised rash that appeared all over 
his body.  She stated that he went to several different 
doctors and one doctor finally gave him a diagnosis.  She 
related that the diagnosis was that her brother came in 
contact with some type of vegetation and that it began to 
grow on his body.  

The statement of the Veteran's spouse was that she married 
the Veteran two months after his discharge from service, and 
that at that time, he had a rash on his back and has had one 
since that time.  

The statement of the Veteran's cousin was that he served in 
the military with the Veteran and that the Veteran and a few 
other soldiers broke out with a rash which he observed.  He 
stated that the servicemen notified their superiors and they 
were treated. His recollection was that this outbreak of rash 
occurred in August or September 1961.  

Finally, the Veteran testified at a Travel Board hearing in 
May 2009.  The Veteran testified that he was treated in 
service while stationed at Camp Geiger with a skin rash.  He 
stated that this occurred in 1962, and that he has had this 
skin rash with varying treatments since that time.

The medical records from S.C., PAC, the affidavits from the 
Veteran's sister, spouse, and cousin who served in the 
military with him, and the Veteran's hearing testimony before 
the undersigned Acting VLJ, are all new and material 
evidence.  For the limited purpose of determining its 
materiality to reopen the claim, all of the affidavits and 
the hearing testimony are presumed credible.  Justus.  These 
statements and the medical evidence from S.C., PAC, are all 
new, because they were not previously of record.  The 
evidence is also material as it relates to an unestablished 
fact, the origin of the Veteran's skin rash, and the 
continuation of the rash since that time.  This is necessary 
to substantiate the claim.  This evidence, indicating that 
his skin rash began in service and now continues, raises a 
reasonable possibility of substantiating the claim.  Because 
the Veteran has presented both new and material evidence, the 
claim is reopened.  

Having reopened the claim does not end the Board's inquiry, 
and the presumption of credibility which attached to the 
Veteran's statement (to the extent that he is competent to 
make such statements) is no longer applicable.  VA must now 
proceed to evaluate the merits of the claim.  

As previously stated, the medical evidence shows that the 
Veteran does have a present skin rash, which S.C., PAC, has 
treated for two years and which the medical history relates 
began in service. 

The Veteran's testimony, the statements of his wife, sister, 
and cousin are all considered competent lay evidence.  
Competent lay evidence is evidence provided by a person who 
has personal knowledge of facts or circumstances and conveys 
such matters that can be observed and described by a lay 
person.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
Lay evidence is acceptable to prove symptomatology over a 
period of time when such symptomatology is within the purview 
of, or may be readily recognized by lay persons.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007).  The Board finds that the Veteran his wife, his 
sister, and his cousin's statements as to his skin rash 
symptoms are competent lay evidence.  

	In this case, the Veteran, his sister, spouse, and cousin are 
competent to report symptoms because this requires only their 
personal knowledge as it comes to them through their senses.  
Layno, 6 Vet. App. at 470.  They all note that the Veteran 
had a skin rash in service, or in the case of the Veteran's 
spouse, immediately after service and since that time.  
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  
	
The Board finds that the Veteran's cousin was in service with 
him during the onset of the skin rash.  This is further 
substantiated by the Veteran's service medical evidence which 
shows that he was treated in 1961.  His spouse, who married 
him two months after his discharge from service in 1963, 
stated that he has had the skin rash since she has known him.  
He was treated in August 1963 in service for the skin rash, 
he was discharged from service in October 1963, and married 
in December 1963.  The Board finds this evidence not only 
competent, but credible.  In light of a present diagnosis of 
a skin rash, and evidence from the Veteran, his sister, his 
spouse, and specifically his cousin who served with him in 
service, all indicating that he had skin rash in service, and 
his wife statements that he has had this condition since she 
has known him, resolving all reasonable doubt in the 
Veteran's favor, service connection for skin rash of the back 
and legs is warranted.  


ORDER

New and material evidence to reopen the claim of service 
connection for skin rash of the back and legs has been 
submitted, the application to reopen is granted.  

Service connection for skin rash of the back and legs is 
granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


